      Case3:19-md-02885-MCR-GRJ
     Case   3:19-cv-04727-MCR-GRJ Document
                                   Document705
                                            1 Filed
                                                Filed11/14/19
                                                      09/20/19 Page
                                                                Page1 1ofof6 6



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                       Case No. 3:19-md-2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                            Judge M. Casey Rodgers
This Document Relates to:                   Magistrate Judge Gary R. Jones

________________________
RIchard Smith                               MASTER SHORT FORM
                                            COMPLAINT AND
PLAINTIFF(S),                               JURY TRIAL DEMAND

v.
                                            Civil Action No.: ________________
                                                              3:19-md-2885
3M COMPANY, 3M
OCCUPATIONAL SAFETY LLC,
AEARO HOLDING LLC, AEARO
INTERMEDIATE LLC, AEARO LLC,
and AEARO TECHNOLOGIES LLC,

DEFENDANTS.


  MASTER SHORT FORM COMPLAINT AND JURY TRIAL DEMAND

      Plaintiff(s) incorporate(s) by reference the Master Long Form Complaint and

Jury Trial Demand filed in In re: 3M Combat Arms Earplug Products Liability

Litigation on September 20, 2019. Pursuant to Pretrial Order No. ______,
                                                                   17    this Short

Form Complaint adopts the allegations, claims, and requested relief as set forth in

the Master Long Form Complaint. As necessary herein, Plaintiff(s) may include:

(a) additional claims and allegations against Defendants, as set forth in Paragraphs

10 and 11 or an additional sheet attached hereto; and/or (b) additional claims and
       Case3:19-md-02885-MCR-GRJ
      Case   3:19-cv-04727-MCR-GRJ Document
                                    Document705
                                             1 Filed
                                                 Filed11/14/19
                                                       09/20/19 Page
                                                                 Page2 2ofof6 6



allegations against other Defendants not listed in the Master Long Form Complaint,

as set forth in Paragraphs 12 and 13 or an additional sheet attached hereto.

       Plaintiff(s) further allege(s) as follows:

I.     DEFENDANTS

       1.     Plaintiff(s) name(s) the following Defendants in this action:

              ______
              x               3M Company

              ______
              x               3M Occupational Safety LLC

              ______
              x               Aearo Holding LLC

              ______
              x               Aearo Intermediate LLC

              ______
              x               Aearo LLC

              ______
              x               Aearo Technologies LLC

II.    PLAINTIFF(S)

       2.     Name of Plaintiff:

              Richard Smith


       3.     Name of spouse of Plaintiff (if applicable to loss of consortium
              claim):

              N/A


       4.     Name and capacity (i.e., executor, administrator, guardian, conservator,
              etc.) of other Plaintiff, if any:

              N/A



                                            2
        Case3:19-md-02885-MCR-GRJ
       Case   3:19-cv-04727-MCR-GRJ Document
                                     Document705
                                              1 Filed
                                                  Filed11/14/19
                                                        09/20/19 Page
                                                                  Page3 3ofof6 6



        5.     State(s) of residence of Plaintiff(s):

               Florida



III.    JURISDICTION

        6.     Basis for jurisdiction (diversity of citizenship or other):

               Diversity of citizenship


        7.     Designated forum (United States District Court and Division) in which
               venue would be proper absent direct filing:

               Middle District of Florida



IV.     USE OF DUAL-ENDED COMBAT ARMS EARPLUG

        8.     Plaintiff used the Dual-Ended Combat Arms Earplug:

               ______
               x                Yes

               ______           No

V.      INJURIES

        9.     Plaintiff alleges the following injuries and/or side effects as a result of
               using the Dual-Ended Combat Arms Earplug:

               ______
               x                Hearing loss

               ______
               x                Sequelae to hearing loss

               ______           Other [specify below]




                                               3
       Case3:19-md-02885-MCR-GRJ
      Case   3:19-cv-04727-MCR-GRJ Document
                                    Document705
                                             1 Filed
                                                 Filed11/14/19
                                                       09/20/19 Page
                                                                 Page4 4ofof6 6



VI.    CAUSES OF ACTION

       10.    Plaintiff(s) adopt(s) in this Short Form Complaint the following claims
              asserted in the Master Long Form Complaint and Jury Trial Demand,
              and the allegations with regard thereto as set forth in the Master Long
              Form Complaint and Jury Trial Demand:

              ______
              x           Count I – Design Defect – Negligence

              ______
              x           Count II – Design Defect – Strict Liability

              ______
              x           Count III – Failure to Warn – Negligence

              ______
              x           Count IV – Failure to Warn – Strict Liability

              ______
              x           Count V – Breach of Express Warranty

              ______
              x           Count VI – Breach of Implied Warranty

              ______
              x           Count VII – Negligent Misrepresentation

              ______
              x           Count VIII – Fraudulent Misrepresentation

              ______
              x           Count IX – Fraudulent Concealment

              ______
              x           Count X – Fraud and Deceit

              ______
              x           Count XI – Gross Negligence

              ______
              x           Count XII – Negligence Per Se

              ______
              x           Count XIII – Consumer Fraud and/or Unfair Trade Practices

              ______      Count XIV – Loss of Consortium

              ______
              x           Count XV – Unjust Enrichment

              ______
              x           Count XVI – Punitive Damages




                                          4
 Case3:19-md-02885-MCR-GRJ
Case   3:19-cv-04727-MCR-GRJ Document
                              Document705
                                       1 Filed
                                           Filed11/14/19
                                                 09/20/19 Page
                                                           Page5 5ofof6 6



        ______       Count XVII – Other [specify below]

        N/A




 11.    If additional claims against the Defendants identified in the Master
        Long Form Complaint and Jury Trial Demand are alleged in Paragraph
        10, the facts supporting these allegations must be pleaded. Plaintiff(s)
        assert(s) the following factual allegations against the Defendants
        identified in the Master Long Form Complaint and Jury Trial Demand:

        N/A




 12.    Plaintiff(s) contend(s) that additional parties may be liable or
        responsible for Plaintiff(s)’ damages alleged herein. Such additional
        parties, who will be hereafter referred to as Defendants, are as follows
        (must name each Defendant and its citizenship):

        N/A




                                    5
     Case3:19-md-02885-MCR-GRJ
    Case   3:19-cv-04727-MCR-GRJ Document
                                  Document705
                                           1 Filed
                                               Filed11/14/19
                                                     09/20/19 Page
                                                               Page6 6ofof6 6



      13.    Plaintiff(s) assert(s) the following additional claims and factual
             allegations against other Defendants named in Paragraph 12:

             N/A




      WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against

Defendants and all such further relief that this Court deems equitable and just as set

forth in the Master Long Form Complaint and Jury Demand and any additional relief

to which Plaintiff(s) may be entitled.



Dated: ______________
       11/4/19

                                              /s/ Adam J. Langino
                                              _________________________________
                                               Leslie M. Kroeger, Esq.
                                               Florida Bar No. 989762
                                               Adam J. Langino, Esq.
                                               Florida Bar No. 031368
                                               Cohen Milstein Sellers & Toll PLLC
                                               2925 PGA Blvd., Suite 200
                                               Palm Beach Gardens, FL 33410
                                               (Phone): 561-515-1400
                                               (Facsimile): 5615151401
                                               Email: lkroeger@cohenmilstein.com
                                               Email: alangino@cohenmilstein.com




                                          6
